             IN THE 16th CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

JOSHUA KRASOVEC                                             )
                                                            )
                       PLAINTIFF,                           )
                                                            )
       v.                                                   )   Case No. ____________
                                                            )
THE BOARD OF COMMISSIONERS                                  )   Request for Jury Trial
KANSAS CITY, MISSOURI                                       )
Nathan Garrett, President in his official and               )
       individual capacities,                               )
Cathy Dean, Member in her official and                      )
       individual capacities,                               )
Don Wagner, Treasurer in his official and                   )
       individual capacities,                               )
Mark Tolbert, Member in his official and                    )
       individual capacities,                               )
Mayor Quinton Lucas in his official and                     )
       individual capacities,                               )
11125 Locust                                                )
Kansas City, Missouri 65102                                 )
                                                            )
And                                                         )
                                                            )
THE KANSAS CITY POLICE EMPLOYEES                            )
RETIREMENT SYSTEM                                           )
Richard Smith, Board Chair in his official and              )
        individual capacities,                              )
Bailus Tate, Board Treasurer & Vice Chair in his official   )
        and individual capacities,                          )
Walter (Web) Bixby III in his official and                  )
        individual capacities,                              )
Scott Hummel in his official and individual capacities      )
Robert Jones in his official and individual capacities,     )
Leslie Lewis in his official and individual capacities,     )
Thomas Mills in his official and individual capacities,     )
Chad Pickens in his official and individual capacities,     )
Patrick Trysla in his official and individual capacities,   )
9701 Marion Park Drive, B                                   )
Kansas City, MO 64137                                       )
                                                            )
                       DEFENDANTS.                          )




                                                                                         EXHIBIT
                                                                                                   exhibitsticker.com




        Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 1 of 27
                                                                                            A
                                        INTRODUCTION


       Joshua Krasovec is a Kansas City Missouri Police Officer that suffers from debilitating

posttraumatic stress caused exclusively by his duties as a police officer between 2005 and 2013

as certified by the Pension Board Physician. On February 18, 2020 Plaintiff was told by the

Kansas City Board of Police Commissioners (Police Board) that he was being retired with non-

duty related disability benefits from the Kansas City Police Retirement System (KCPRS). The

law requires the Police Board to retire claimant with a duty disability pension if he is certified by

one or more physicians of the Pension Board medical review board. While in effect, Plaintiff has

been terminated from his position of Police Officer, he was never formally terminated from his

position as a Police Officer


       The law pertaining to the Police Board (84 RSMo) does not give it or its members the

legal authority to terminate or retire a police officer. Termination is the exclusive duty of the

Chief of Police and if an officer is terminated he has appeal rights to the Police Board, which

then becomes a contested case under Chapter 536 RSMo. Attorney’s fees are available to

successful litigants. The process used to terminate Plaintiff also violates due process of Chapter

84 and Article 23 of the MOU between the Police Board and FOP Lodge 99.


       Chapter 86 RSMo. expressly grants the Pension Board jurisdiction over pension

determinations and a police officer has appeal rights to the Pension Board in a contested case

under Chapter 536 RSMo. Attorney’s fees are available to successful litigants. The process

used to terminate Plaintiff also violates due process of Chapter 86.


       The Police Board and Pension Board have conspired to terminate and retire, Plaintiff

without due process.



                                                 2
        Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 2 of 27
                                     VERIFIED PETITION

       Plaintiff Joshua Krasovec (“Plaintiff”) states the following for his Verified Petition

against Defendants (“Defendants”):

                                              Parties

       1.      Plaintiff is an adult resident of Jackson County, Missouri.

       2.      Defendant Kansas City Board of Police Commissioners (Police Board) is created

by §84.350 RSMo and is charged with the duty to oversee the Kansas City, MO Police

Department. The Commissioners are sued in their official capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the Board of

Police Commissioners is located in Jackson County.

       3.      Based upon information and belief Nathan Garrett, President is an adult resident

of Jackson County, Missouri. He is sued in his official and personal capacity for authorizing,

carrying out, or ratifying the unlawful actions alleged in this Verified Petition. The Office of the

Board of Police Commissioners is located in Jackson County, Missouri.

       4.      Based upon information and belief Cathy Dean, is an adult resident of Jackson

County, Missouri. She is sued in his official and personal capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the Board of

Police Commissioners is located in Jackson County, Missouri.

       5.      Based upon information and belief Don Wagner is an adult resident of Jackson

County, Missouri. He is sued in his official and personal capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the Board of

Police Commissioners is located in Jackson County, Missouri.

       6.      Based upon information and belief Mark Tolbert, is an adult resident of Jackson

County, Missouri. He is sued in his official and personal capacity for authorizing, carrying out,

                                                  3
        Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 3 of 27
or ratifying the unlawful actions alleged in this Verified Petition. The Office of the Board of

Police Commissioners is located in Jackson County, Missouri.

       7.       Based upon information and belief Mayor Quinton Lucas is an adult resident of

Jackson County, Missouri. He is sued in his official and personal capacity for authorizing,

carrying out, or ratifying the unlawful actions alleged in this Verified Petition. The Office of the

Board of Police Commissioners is located in Jackson County, Missouri.

       8.       The Kansas City Police Retirement System (KCPRS) of Kansas City, Missouri is

a state agency charge with oversight of the Kansas City Police Department Pension Funds and is

located at 9701 Marion Park Drive, B Kansas City, Jackson County, Missouri 64137.

       9.       Section 86.1060 RSMo states:

            1. The retirement board may sue and be sued in its own name. Such suits
            shall constitute suits by or against the members of the retirement board in
            their representative capacities and not as individuals.

            2. Service of process on the retirement board shall be sufficient if ten copies
            of the pleading or other document to be served shall be served upon the
            secretary of the retirement board at the principal office of the retirement
            system during business hours.

       10.      Based upon information and belief Richard Smith, Board Chair, is an adult

resident of Jackson County, Missouri. He is sued in his official and personal capacity for

authorizing, carrying out, or ratifying the unlawful actions alleged in this Verified Petition. The

Office of the KCPRS is located in Jackson County, Missouri.

       11.      Based upon information and belief Bailus Tate, Board Treasurer & Vice Chair is

an adult resident of Jackson County, Missouri. He is sued in his official and personal capacity for

authorizing, carrying out, or ratifying the unlawful actions alleged in this Verified Petition. The

Office of the KCPRS is located in Jackson County, Missouri.




                                                  4
        Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 4 of 27
       12.     Based upon information and belief Walter (Web) Bixby III is an adult resident of

Jackson County, Missouri. He is sued in his official and personal capacity for authorizing,

carrying out, or ratifying the unlawful actions alleged in this Verified Petition. The Office of the

KCPRS is located in Jackson County, Missouri.

       13.     Based upon information and belief Richard Smith, Board Chair is an adult

resident of Jackson County, Missouri. He is sued in his official and personal capacity for

authorizing, carrying out, or ratifying the unlawful actions alleged in this Verified Petition. The

Office of the KCPRS is located in Jackson County, Missouri.

       14.     Based upon information and belief Scott Hummel, Board Chair is an adult

resident of Jackson County, Missouri. He is sued in his official and personal capacity for

authorizing, carrying out, or ratifying the unlawful actions alleged in this Verified Petition. The

Office of the KCPRS is located in Jackson County, Missouri.

       15.     Based upon information and belief Robert Jones is an adult resident of Jackson

County, Missouri. He is sued in his official and personal capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the KCPRS is

located in Jackson County, Missouri.

       16.     Based upon information and belief Leslie Lewis is an adult resident of Jackson

County, Missouri. She is sued in his official and personal capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the KCPRS is

located in Jackson County, Missouri.

       17.     Based upon information and belief Thomas Mills is an adult resident of Jackson

County, Missouri. He is sued in his official and personal capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the KCPRS is

located in Jackson County, Missouri.

                                                  5
        Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 5 of 27
       18.     Based upon information and belief Chad Pickens is an adult resident of Jackson

County, Missouri. He is sued in his official and personal capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the KCPRS is

located in Jackson County, Missouri.

       19.     Based upon information and belief Patrick Trysla is an adult resident of Jackson

County, Missouri. She is sued in his official and personal capacity for authorizing, carrying out,

or ratifying the unlawful actions alleged in this Verified Petition. The Office of the KCPRS is

located in Jackson County, Missouri.

                                JURISDICTION AND VENUE


   20. The Court has subject matter jurisdiction and venue pursuant to Article V, 14 of the

       Constitution of Missouri.

   21. This action arises under the Missouri Declaratory Judgment Act §527.010 RSMo.

   22. Venue is proper in Jackson County as the Defendant’s offices are in Jackson County,

       Missouri.

                                          General Allegations

   23. In 2005, Plaintiff was appointed a Kansas City Missouri Police Officer and was

       employed as such at all times relevant to this Petition.

   24. In 2005, Plaintiff became a member of the Kanas City Police Retirement System

       (KCPRS) is a member at all times relevant to this Petition.

         Count I – Violation of §86.1180 RSMo and 42 U.S.C. § 1983 by Defendants

                                   KCPRS and Police Board.

   25. Plaintiff incorporates and restates the allegations contained in the foregoing paragraphs as

       though fully set forth herein.



                                                 6
        Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 6 of 27
26. Section 86.1920 provides that:

              The general administration and the responsibility for the proper operation
              of the retirement system and for making effective the provisions of
              sections 86.900 to 86.1280 are hereby vested in a retirement board of
              nine persons.

27. Section 86.1180 states:

             Any member in active service who is permanently unable to perform the
             full and unrestricted duties of a police officer as the natural, proximate,
             and exclusive result of an accident occurring within the actual
             performance of duty at some definite time and place or through an
             occupational disease arising exclusively out of and in the course of his or
             her employment shall be retired by the board of police commissioners
             upon certification by one or more physicians of the medical board that
             the member is mentally or physically unable to perform the full and
             unrestricted duties of a police officer, that the inability is permanent or
             likely to become permanent, and that the member should be retired. The
             inability to perform the full and unrestricted duties of a police officer
             means that the member is unable to perform all the essential job functions
             for the position of police officer as established by the board of police
             commissioners. (emphasis added)

             Upon such retirement on or after August 28, 2013, a member shall
             receive a base pension equal to eighty percent of his or her final
             compensation for so long as the permanent disability shall continue,
             during which time such member shall for purposes of this section be
             referred to as a disability beneficiary. Such pension may be subject to
             offset or reduction under section 86.1190 by amounts paid or payable
             under any workers' compensation law. (emphasis added)


28.   In September 2013, Plaintiff was involved in an undercover drug buy gone bad, the

      suspects became physically violent, attempting to take his weapon, beating, and robbing

      him. The surveillance team was out of place and did not quickly come to his aid, leaving

      him to fear for his life. As a result of this incident developed Post Traumatic Stress

      Disorder (PTSD).

29. On December 20, 2019, Pension Board Medical Advisor Clinical Psychologist Edward

      Aberger, of the University of Massachusetts Medical School examined Plaintiff and


                                                7
      Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 7 of 27
   authored a Report titled: Police Retirement System and Civilian Employees” Retirement

   Systems of the Police Department of Kansas City, Missouri Disability Recommendation

   Summary.


30. In section 5 of the Summary, Dr. Aberger, on behalf of KCPRS, certified that Plaintiff

   was mentally and physically unable to perform the full and unrestricted duties of a police

   officer. (A copy of the Report is attached to this Petition as Exhibit 1.

31. Section 6 of the report asks if the disability is exclusively caused or induced by the actual
    performance of Plaintiff’s duties as a Police Officer. Dr. Aberger states:

           Available evidence support of the applicants disability is work related and
           rise out of a series of traumatic experiences while working as a police
           officer including undercover in which he felt he was at imminent risk of
           being killed.

           Applicant attributes his divorce and alcohol abuse to the stressors of
           working undercover, and ties his PTSD symptoms to these job
           experiences. There is a divergent in there job-related trauma experiences
           he reports to his different psych providers (e.g., he reported to J Hartmeyer
           having been exposed to 38 dead bodies in the course of his police work
           and seeing your baby in a broiler, but this did not report this other
           providers) but one consistently noted event appears do occurred in 2013
           when the applicant reports he experienced feelings he was about to be
           attacked and shot while being undercover.

           Of relevance is Dr. Harris original fitness for duty evaluation completed in
           2005 when applicant was applying for work in the Police Department.
           While this pre-work evaluation indicated some issues with alcohol, Dr.
           Harris conclusion of the time was no evidence of any diagnosable
           psychiatric condition and able to perform the work of a police officer. This
           stands in sharp contrast with the subsequent fitness for duty evaluation
           also performed by Dr. Harris in 2016 and 2017 that find the applicant
           significantly disabled and unable to perform the duties of a police officer,
           and it is compellingly supportive evidence to find the applicants disability
           is work related.

32. On Wednesday, February 19, 2020, Plaintiff received a letter from Defendant David

   Kenner, Secretary/Attorney stating:




                                              8
    Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 8 of 27
           On February 18, 2020, the Board of Police Commissioners (Board)
           reviewed the medical certification provided by the Police Retirement
           System of Kansas City’s Medical Board (Medical Board)

           The Board accepted the Medical Board’s certification that you be retired
           to the Kansas City Police Employees Retirement System. The Board
           approved you for a non-duty related disability pension.

           Please report to the Personnel Division, Police Headquarters Annex
           Building, 901 Charlotte, Kansas City, Missouri, as soon as possible for
           necessary retirement processing.

           (A copy of Kenner’s letter is attached to this Petition as Exhibit 2.)


33. There are no contrary medical evaluations. Specifically, all medical experts agree that he

   can no longer be a police officer, he has the symptoms of a PTSD diagnosis, that his

   condition is permanent, and that it was caused exclusively caused by the bad extraction

   incident.

34. The board of police commissioners had no discretion to deny Plaintiff duty-related

   disability upon certification, because one or more physicians of the medical board that

   Plaintiff is mentally or physically unable to perform the full and unrestricted duties of a

   police officer, that the inability is permanent or likely to become permanent, and that the

   member should be retired. and he has not been provided a base pension equal to eighty

   percent of his or her final compensation as required by law.

35. On March 8, 2020, Plaintiff went to the KCPRS to apply for a duty related disability

   Pension.

36. Plaintiff was told by Pension System Manager, James Pyle that there was no formal

   process for applying for duty related retirement.

37. In a different case, Involving former police officer Heather Bass’s duty related disability

   claim, James Pyle, Pension Systems Manager wrote in a letter that the Retirement System



                                             9
    Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 9 of 27
   disputed the Kansas City Missouri Police Boards’ ability to determine that Ms. Bass had

   a duty-related disability. (Exhibit 3, August 17, 2012, Letter from James Pyle)

38. Section 86.1460 RSMo state:

           1. In any hearing conducted by the retirement board, the board's findings
           on all issues of fact shall be final and conclusive upon all parties
           concerned, when such findings are supported by competent and substantial
           evidence.

           2. Any ruling of the retirement board on a question of law and whether
           the same is supported by substantial evidence shall, at the option of the
           plaintiff, be reviewed upon application of any party by the circuit court of
           Cole County, or in the county of the residence of the plaintiff or one of the
           plaintiffs, or in the county in which the principal office of the retirement
           system is located.

39. As a result of Defendants refusal to formally review his duty related disability request,

   they failed to follow proper procedure. Specifically, Defendants’ failed toissue a

   determination in writing setting forth its reasons, therefore, and in violation of due

   process, Plaintiff was denied the opportunity to challenge the KCPRS decision in a

   contested case.

40. A justiciable controversy exists between Plaintiff and Defendants, who terminated his

   employment in violation of § 86.1180 and 86.1460 RSMo.

41. This controversy is ripe for judicial determination because Defendants have notified

   Plaintiff that he has been denied a duty related disability pension.

42. Plaintiff will suffer immediate and irreparable damages in the form of the loss of his

   standing in the community, salary, and benefits if the Defendants are not enjoined from

   violating § 86.1180 and 86.1460 RSMo.

43. As a result of the termination in violation of § 86.1180 and 86.1460 RSMo, Plaintiff's

   rights to Due Process of Law guaranteed by the Fifth and Fourteenth Amendments

   have been violated.

                                             10
   Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 10 of 27
   44. Plaintiff has suffered injury due to this deprivation, in the form of increased legal

       fees, emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of

       enjoyment of life, reduced employment opportunities, emotional distress, and

       deprivation of these rights.

   45. Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this matter

       pursuant to 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff respectfully requests that this Court (a) declare Defendants’

non-duty related pension determination violates the procedures set forth in chapter § 86. RSMo.;

(b) preliminarily and permanently enjoin Defendants from denying Plaintiff’s duty related

disability; (c) award Plaintiff his costs and reasonable attorney’s fees, and (d) for judgment

against Defendants, in an amount in excess of $25,000 and interest and grant pre and post

judgment interest such other relief as the Court may deem just and proper.



       Count II – Violation of §84.500 RSMo by Defendant Kansas City Police Board

   46. Plaintiff incorporates and restates the allegations contained in the foregoing paragraphs as

       though fully set forth herein.

   47. Chapter 84 of the Revised Statutes of Missouri establishes the Chief of Police for Kansas

       City has the power to appoint and remove police officers subject to review by the Board

       of Police Commissioners. § 84.500 (1) RSMo.

   48. Section 84.420. lists the duty and responsibility of the Board of Police Commissioners.

       Pursuant to this statute, the board of police commissioners does not have the legal

       authority to terminate or determine pension benefits for Kansas City Police Officers.

   49. The Chief of Police of the Kansas City, Missouri Police Department, has not terminated

       plaintiff.

                                                 11
       Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 11 of 27
50. Defendant Police Board does not have the legal authority to terminate Plaintiff

   employment by retirement or other means.

51. Defendant Police Board does not have the legal authority to determine the exclusivity of

   Plaintiff’s disability.

52. Plaintiff’s compensation is approximately $76,000.00 per year.

53. Police Officers also receive benefits from the Department, including healthcare and

   pension contributions.

54. Plaintiff is entitled to his compensation and benefits afforded to police officers until such

   time as he is proper and lawfully terminated by the police department.

55. A justiciable controversy exists between Plaintiff and Defendants, who terminated his

   employment in violation of § 84.500 RSMo.

56. This controversy is ripe for judicial determination because Defendants have notified

   Plaintiff that he is terminated.

57. Plaintiff will suffer immediate and irreparable damages in the form of the loss of his

   standing in the community, salary, and benefits if the Defendants are not enjoined from

   violating § 84.500 RSMo.

58. As a result of the termination in violation of § 84.500 RSMo, Plaintiff's rights to Due

   Process of Law guaranteed by the Fifth and Fourteenth Amendments have been

   violated.

59. Plaintiff has suffered injury due to this deprivation, in the form of increased legal

   fees, emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of

   enjoyment of life, reduced employment opportunities, emotional distress, and

   deprivation of these rights.



                                             12
   Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 12 of 27
   60. Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this matter

       pursuant to 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff respectfully requests that this Court (a) declare Defendants’

termination of Plaintiff’s to violate the grounds and procedures set forth in § 84.500 RSMo.; (b)

preliminarily and permanently enjoin Defendants from terminating Plaintiff (c) award Plaintiff

his costs and reasonable attorney’s fees, and (d) for judgment against Defendants, in an amount

in excess of $25,000 and interest and grant pre and post judgment interest such other relief as

the Court may deem just and proper.

                     Count III – Violation Administrative Procedures Act.


   61. Plaintiff incorporates and restates the allegations contained in the foregoing paragraphs as

       though fully set forth herein.

   62. The Board of Police Commissioners of Kansas City, is a state agency and has the

       authority to promulgate rules. (Judicial Notice of §84.420 RSMo)

   63. The Board of Police Commissioner’s of Kansas City has not promulgated rules pursuant

       to Chapter 536 RSMo.

   64. The Police Retirement System of Kansas City, is a state agency and has the authority to

       promulgate rules. (Judicial Notice of §86.951 RSMo)

   65. The Police Board has not promulgated any rules pursuant to Chapter 536 RSMo

       pertaining to retirement terminations or pension determinations.

   66. The Police Retirement System of Kansas City has not promulgated any rules pursuant to

       Chapter 536 RSMo to terminate or retire Kansas City Missouri Police Officers

       pertaining.

   67. Section 536.010.6 RSMo of the Missouri Administrative Procedures Act states:



                                                13
       Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 13 of 27
             Rule" means each agency statement of general applicability that
             implements, interprets, or prescribes law or policy, or that describes the
             organization, procedure, or practice requirements of any agency. The term
             includes the amendment or repeal of an existing rule, but does not include:

             (a) A statement concerning only the internal management of an agency
                 and which does not substantially affect the legal rights of, or
                 procedures available to, the public or any segment thereof;


68. Section 536.021.7. RSMo states: Except as provided in section 536.025, any rule, or

   amendment or rescission thereof, shall be null, void and unenforceable unless made in

   accordance with the provisions of this section

69. An agency is liable for attorneys’ fees in any litigation that establishes the agency’s

   failure to pursue rulemaking. § 536.021.9.

70. This controversy is ripe for judicial determination because Defendants have made

   statements of general applicability that implements, interprets, or prescribes law or

   policy, or that describes the organization, procedure, or practice requirements of any

   agency relating to which board determines duty related disability issues.

71. Plaintiff will suffer immediate and irreparable damages in the form of the loss of his duty

   related pension, standing in the community, salary, and benefits if the Defendants are not

   enjoined from violating § 536.016 RSMo.

72. As a result of the violation of Chapter 536 RSMo, Plaintiff's rights to Due Process of Law

   guaranteed by the Fifth and Fourteenth Amendments have been violated.

73. Plaintiff has suffered injury due to this deprivation, in the form of increased legal fees,

   emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of enjoyment

   of life, reduced employment opportunities, emotional distress, and deprivation of these

   rights.


                                              14
   Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 14 of 27
74. Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this matter

    pursuant to 42 U.S.C. § 1988.

    WHEREFORE, Plaintiff respectfully requests that this Court (a) declare Defendants’

    non-duty related pension determination violates the procedures set forth in chapter § 86.

    RSMo.; (b) preliminarily and permanently enjoin Defendants from denying Plaintiff’s

    duty related disability; (c) award Plaintiff his costs and reasonable attorney’s fees, and (d)

    for judgment against Defendants, in an amount in excess of $25,000 and interest and

    grant pre and post judgment interest such other relief as the Court may deem just and

    proper.

    Count V – Judicial Review of Noncontested Case under § 536.150 RSMo.

75. Plaintiff incorporates and restates the allegations contained in the foregoing paragraphs as

    though fully set forth herein.

76. KCPRS and the Board of Police Commissioners are administrative agencies within the

    meaning of the Missouri Administrative Procedures Act (“MAPA”) because they are

    “any administrative officer or body existing under the constitution or by law and

    authorized by law or the constitution to make rules or to adjudicate contested cases.” §

    536.010(2) RSMo.

77. Defendants KCPRS is an administrative body under MAPA. Id.

78. Defendants Board of Police Commissioners is an administrative body under MAPA. Id.



79. Defendants granting Plaintiff a non-duty related disability pension was a final agency

    decision.

80. Plaintiff is aggrieved by that final decision, which is not subject to any administrative

    review.

                                              15
    Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 15 of 27
   81. MAPA provides:

               When any administrative officer or body … shall have rendered a
               decision which is not subject to administrative review, determining
               the legal rights, duties or privileges of any person … and there is
               no other provision for judicial inquiry into or review of such
               decision, such decision may be reviewed by suit for injunction,
               certiorari, mandamus, prohibition or other appropriate action, and
               in any such review proceeding the court may determine the facts
               relevant to the question … and may hear such evidence on such
               question as may be properly adduced, and the court may determine
               whether such decision, in view of the facts as they appear to the
               court, is unconstitutional, unlawful, unreasonable, arbitrary, or
               capricious or involves an abuse of discretion; and the court shall
               render judgment accordingly, and may order the administrative
               officer or body to take such further action as it may be proper to
               require….
               § 536.150 RSMo.


   82. Defendants KCPRS and Board of Police Commissioners decision to terminate

       employment and deny Plaintiff’s duty related disability pension is unconstitutional,

       unlawful, unreasonable, arbitrary, capricious, and involved an abuse of discretion for the

       reasons set forth in Counts I through IV above.

   83. A justiciable controversy exists between Plaintiff and Defendants, which is ripe for

       judicial determination because Defendants have notified Plaintiff on February 19, 2020

       that his was to be retired non-duty related disability.

   84. Plaintiff will suffer immediate and irreparable harm in the form of the loss of his

       appointment, standing in the legal community, salary, and benefits if Defendants’

       decision to terminate Plaintiff and issue a non-duty related disability.

   85. If Plaintiff prevails, he is entitled to his reasonable costs and attorneys fees under

       § 536.087.1 RSMo.

       WHEREFORE, Plaintiff respectfully requests that this Court (a) declare Defendants’

decision to terminate Plaintiff from his position as a police officer was, unlawful, unreasonable,

                                                 16
       Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 16 of 27
arbitrary, capricious, and involved an abuse of discretion; (b) preliminarily and permanently

enjoin Defendants from terminating Plaintiff’s employment and denying him a duty related

disability; (c) award Plaintiff his costs and reasonable attorney’s fees under § 536.087.1 RSMo,

and (d) grant such other relief as the Court may deem just and proper.

                                                            Respectfully Submitted,

                                                            MRebman
                                                            Rebman & Associates, LLC
                                                            6015 McGee St.
                                                            Kansas City, MO 64113
                                                            (816)665-6176
                                                            SRebman@Rebman.org

                                                            Counsel for Plaintiff




                                                17
       Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 17 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 18 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 19 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 20 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 21 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 22 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 23 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 24 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 25 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 26 of 27
Case 4:20-cv-00338-BCW Document 1-1 Filed 04/27/20 Page 27 of 27
